(Por la corte, a propuesta del Juez Asociado señor Wolf.)
PoR cuanto, si bien el apelante ha presentado en su alegato un análisis do la prueba para tratar de convencernos de que la Corte erró al apreciarla, sin embargo hubo prueba bastante fuerte para sos-tener la acusación y no encontramos que el juez se equivocó al declarar •a dicho acusado culpable del delito de portar armas;
PoR cuanto, en su llamada relación del caso el apelante sólo' pre-senta una narración de aquella prueba que le favorece y no relata la prueba del fiscal consistente en las declaraciones de por lo menos cuatro testigos que manifestaron durante el juicio que el acusado portaba un puñal por la vía pública de Arecibo; por lo que el acusado ha dejado de cumplir con el Reglamento de esta Corte y su recurso podría desestimarse por este motivo:
PoR tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Arecibo con fecha 30 de octubre, 1931.